 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    CGAI THAO,                                      No. 1:19-cv-00803-GSA
12                      Plaintiff,
13           v.                                       ORDER DIRECTING
                                                      CLERK OF COURT
14    ANDREW SAUL, Commissioner of Social             TO CLOSE CASE
      Security,
15

16                      Defendant.                    (Doc. 13)
17

18          On February 25, 2020, Plaintiff and Defendant stipulated to dismissal of the above-

19   captioned case. Doc. 13. Accordingly, the Clerk of Court is hereby directed to close the case.

20
21
     IT IS SO ORDERED.
22

23      Dated:     February 26, 2020                             /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                      1
